DETAILED ACTION
This office action is in response to applicant’s RCE filed on 06/24/2022.
Currently claims 1-3 and 6-16 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Sridevi Basavaraju on 08/12/2022. Amended independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 03/04/2021, is hereby withdrawn and claims 8-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-16 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In addition, an examiner’s amendment to the record appears below. The examiner amended the claims to fix some minor issues including antecedent basis issues. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (Strike-through – deleted and underlined – added).
1. (Currently Amended) An array substrate comprising: a base substrate, a plurality of gate lines and gate electrodes on the base substrate, each gate electrode corresponding to and separate from a respective gate line, a gate insulating layer over the gate electrodes and the gate lines, the gate insulating layer comprising a first via hole and a second via hole, the first via hole exposing a first gate electrode of the plurality of gate electrodes, the second via hole exposing a first gate line of the plurality of gate lines, and a conductive connection layer on the gate insulating layer, the conductive connection layer filling the first via hole and the second via hole to connect the first gate line with the first gate electrode, wherein the gate electrodes and the gate lines are disposed in a same layer, wherein the array substrate further comprises an active layer on the gate insulating layer, the active layer comprises a p-type polysilicon semiconductor layer, a first amorphous silicon semiconductor layer and an n-type polysilicon semiconductor layer stacked on the gate insulating layer in sequence, and wherein the active layer further comprises a second amorphous silicon semiconductor layer between the gate insulating layer and the first amorphous silicon semiconductor layer.
8. (Currently Amended) A manufacturing method for the array substrate according to claim 1, comprising: forming the plurality of gate lines and gate electrodes on the base substrate, each gate electrode corresponding to and separate from the respective gate line, forming the gate insulating layer over the gate electrodes and the gate lines, the gate insulating layer comprising the first via hole that exposes the first gate electrode of the plurality of gate electrodes and the second via hole that exposes the first gate line of the plurality of gate lines, and forming the p-type polysilicon semiconductor layer on the gate insulating layer.
9. (Currently Amended) The method according to claim 8, further comprising: forming a source/drain on the n-type polysilicon semiconductor layer, In re: Binbin Cao et al.Application No.: 16/096,587Filed: October 25, 2018Page 4 of 8forming the conductive connection layer on the gate insulating layer, the conductive connection layer filling the first via hole and the second via hole to connect the first gate line with the first gate electrode.
12. (Currently Amended) The manufacturing method according to claim 8, wherein forming the p-type polysilicon semiconductor layer on the gate insulating layer comprises: forming, by a patterning process, the second amorphous silicon semiconductor layer on the gate insulating layer, and performing a local laser annealing process on a region in the second amorphous silicon semiconductor layer corresponding to the first gate electrode to form the p-type polysilicon semiconductor layer.
15. (Currently Amended) The manufacturing method according to claim 8, the first amorphous silicon semiconductor layer and the n-type polysilicon semiconductor layer on the p-type polysilicon semiconductor layer.  
16. (Currently Amended) The manufacturing method according to claim 8, wherein an orthographic projection of the p-type polysilicon semiconductor layer on the base substrate at least partially overlaps that of the first gate electrode on the base substrate.

Allowable Subject Matter
In light of applicant’s amendments filed on 06/24/2022 and associated persuasive arguments,
Claims 1-3 and 6-16 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Chinese Patent # CN 102290413 A to Liu teaches, 
an array substrate (Fig. 1A; page 4) comprising: a base substrate (1; underlay substrate; Fig. 1B; page 4), 
a plurality of gate lines (10; grid lines) and gate electrodes (2; gate electrode) on the base substrate (1) (Fig. 1A and 1B; page 4), 
each gate electrode (2) corresponding to and separate from a respective gate line (10) (Fig. 1A and 1B; page 4), 

    PNG
    media_image1.png
    835
    707
    media_image1.png
    Greyscale

a gate insulating layer (3; gate insulating layer) over the gate electrodes (2) and the gate lines (10) (Fig. 1A and 1B; page 4), 
the gate insulating layer (3) comprising a first via hole (12) and a second via hole (13) (Fig. 1A and 1B; page 4), 
a conductive connection layer (metal layer; lines 6-7; page 5) on the gate insulating layer (3), 
the conductive connection layer (metal layer) filling the first via hole (12) and the second via hole (13) to connect the first gate line (10) with the first gate electrode (2) (lines 6-10; page 5), 
Furthermore, US Patent Pub # US 2017/0256631 A1 to Min teaches, wherein the array substrate (of Fig. 11) further comprises an amorphous silicon semiconductor layer (106; amorphous silicon layer; Fig. 7; [0068]) on the gate insulating layer (105’; gate insulating layer; Fig. 7; [0067]);
	crystallizing the amorphous silicon layer (106) to form an active layer (106’; polysilicon semiconductor layer; Fig. 11; [0068]) on the gate insulating layer (105’; gate insulating layer; Fig. 11; [0067]), 

    PNG
    media_image2.png
    323
    736
    media_image2.png
    Greyscale

However, neither Liu nor any cited prior art, appear to explicitly disclose, in context, the first via hole exposing a first gate electrode of the plurality of gate electrodes, the second via hole exposing a first gate line of the plurality of gate lines; wherein the gate electrodes and the gate lines are disposed in a same layer; and the active layer comprises a p-type polysilicon semiconductor layer, a first amorphous silicon semiconductor layer and a n-type polysilicon semiconductor layer stacked on the gate insulating layer in sequence, and wherein the active layer further comprises a second amorphous silicon semiconductor layer between the gate insulating layer and the first amorphous silicon semiconductor layer.
Specifically, the aforementioned ‘the first via hole exposing a first gate electrode of the plurality of gate electrodes, the second via hole exposing a first gate line of the plurality of gate lines; wherein the gate electrodes and the gate lines are disposed in a same layer; the active layer comprises a p-type polysilicon semiconductor layer, a first amorphous silicon semiconductor layer and a n-type polysilicon semiconductor layer stacked on the gate insulating layer in sequence, and wherein the active layer further comprises a second amorphous silicon semiconductor layer between the gate insulating layer and the first amorphous silicon semiconductor layer,’ is material to the inventive concept of the application at hand to improve the mobility and stability of the semiconductor devices used in liquid crystal displays.
Dependent claims 2-3 and 6-16 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-3 and 6-16 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/12/2022